

116 HR 7013 IH: Jump-Start the American Economy Act
U.S. House of Representatives
2020-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7013IN THE HOUSE OF REPRESENTATIVESMay 26, 2020Mr. Crenshaw introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of division A of the CARES Act to provide reemployment support benefits to recently unemployed individuals, and for other purposes.1.Short titleThis Act may be cited as the Jump-Start the American Economy Act.2.Reemployment support benefits(a)In generalSection 2104(b) of the Cares Act (Public Law 116–136) is amended—(1)by redesignating paragraph (2) as paragraph (3); and(2)by inserting after paragraph (1) the following:(2)Reemployment support benefits(A)In generalAny agreement under this section may also provide that the State agency of the State may, except as provided in subparagraph (B), make weekly payments of reemployment support benefits in the amount of $600 to each individual who—(i)was eligible for Federal Pandemic Unemployment Compensation under paragraph (1) for any week prior to the date of enactment of this Act; and(ii)is no longer so eligible as a result of obtaining reemployment.(B)DisqualificationAn individual described in subparagraph (A) shall be ineligible for reemployment support benefits under this paragraph if, upon obtaining reemployment, the individual has weekly wages that exceed the total amount of unemployment assistance the individual received for the previous week under this subtitle and as determined under State law.(C)DurationPayments to an individual under this paragraph shall begin with the 1st week for which the individual is not eligible for Federal Pandemic Unemployment Compensation and shall end with the earlier of—(i)the 6th week following such week; or(ii)the last week with respect to which the agreement applies..(b)Conforming amendmentsSection 2104 of such Act is amended—(1)by inserting or payments under subsection (b)(2) after Federal Pandemic Unemployment Compensation each place it appears in subsection (d) or (f) of such section; and(2)in subsection (g), by inserting , as such provisions apply with respect to Federal Pandemic Unemployment Compensation, after the preceding provisions of this section. 